Title: To George Washington from Samuel Fraunces, 18 August 1783
From: Fraunces, Samuel
To: Washington, George


                        
                            Sir
                             18 August 1783
                        
                        It is with the profoundest respect I presume to approach your Excellency on this most happy occasion the
                            return of Peace to my bleeding Country: This Event so grateful in itself is still heighten’d in the preservation through
                            so many toils and dangers of a life so valuable so dear to every individual.
                        May I beg your Excellency to believe I shall ever esteem this the happiest moment of my life that affords me
                            the opportunity of presenting and craving your Excellencys acceptance of my most grateful acknowledgements for the many
                            favors you have so generously conferred upon me; and if (as I presume to hope) your Excellency views with a favorable Eye my small
                            endeavours to aid the general Cause, allow me to say my peculiar situation would not permitt the greater exertions my
                            inclinations prompted—Wherein my good Fortune may have made me in the least servicable I think my Services greatly
                            overpaid  your Excellency’s condescendly approving smile which gives a Sanction to the pleasing
                            Sensation that ever accompany good intentions.
                        Yet Sir while I confess my utmost Ambitions already overpaid I cannot help applying to
                            your unbounded goodness for some small token of your good opinion that may serve to close the mouth calumny and detraction
                            and introduce me to that public whom rests my dependency for a livelihood as one deserving there future favor.
                        I hope your Excellency will not think my request unreasonable when you advert to my past situation that
                            exposes me to the insidious representations of Rivals which my base professions can never obviate and through which
                            however undeservedly must be involved the Fate of a Wife and numerous offspring to whom I owe the tenderest
                            Care—Influenced by the warmest Gratitude I beg leave to subscribe myself Your Excellencys Most Obedient and very Humble
                            Servant
                        
                            Samuel Fraunces
                        
                    